NO. 07-07-0155-CV

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL B

                                 JUNE 27, 2007
                        ______________________________

                          JEROME POWERS, APPELLANT

                                          V.

             TOMMY ADAMS; DONNA ADAMS; CASSIE VAN SLYKE;
            LYDIA MARTIN, AS NEXT FRIEND OF BRIGETTE RANGEL;
                AND RHONNA WELBORN, AS NEXT FRIEND OF
                      LINDSEY WELBORN, APPELLEES
                    _________________________________

       FROM THE COUNTY COURT AT LAW NO. 3 OF LUBBOCK COUNTY;

           NO. 2005-597,692; HONORABLE PAULA LANEHART, JUDGE
                     _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                         ON AGREED MOTION TO DISMISS


      Appellant, Jerome Powers, and appellees, Tommy Adams; Donna Adams; Cassie

Van Slyke; Lydia Martin, as next friend of Brigette Rangel; and Rhonna Welborn, as next

friend of Lindsey Welborn, filed an Agreed Motion to Dismiss Appeal on June 15, 2007.

The Agreed Motion to Dismiss is signed by both parties’ counsel.
      Without passing on the merits of the case, the parties’ Agreed Motion to Dismiss

Appeal is granted and the appeal is dismissed. TEX . R. APP. P. 42.1. The Agreed Motion

requests that each party bear their own costs incurred for the appeal. As the Agreed

Motion meets the requisites of an enforceable agreement, see TEX . R. APP. P. 6.6, we

hereby order that each party to the appeal bear their own costs. See TEX . R. APP. P.

42.1(d). Having dismissed the appeal at the parties’ request, no motion for rehearing will

be entertained and our mandate will issue forthwith.




                                                Mackey K. Hancock
                                                    Justice




                                            2